Citation Nr: 0202015	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  99-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 
1996, for the establishment of service connection for a back 
disability.

2.  Entitlement to an original rating greater than 40 percent 
for a back disability, to include residual surgical scaring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a January 1997 rating action rendered by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which held that new and 
material evidence had not been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for a back disability.  In January 1998, the Board 
remanded the case to the RO to schedule a hearing before a 
traveling Member of the Board of Veterans' Appeals.  

In a June 1998 rating decision the RO established entitlement 
to service connection for a back disability with assignment 
of a 40 percent original disability rating effective April 
29, 1996.  The veteran perfected a timely appeal of the 
effective date and disability rating that were assigned in 
this decision.  

In June 1999, the veteran was afforded a videoconference 
hearing before the undersigned Member of the Board.  
Thereafter, in August 2000, the Board issued a decision that 
established an earlier effective date of April 25, 1996, for 
the award of service connection for a back disability and 
remanded the issue of an increased rating to the RO for 
further development as new evidence pertinent to that claim 
had been submitted to the Board without a waiver of 
consideration by the RO.  The veteran appealed the effective 
date claim to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2001, the Court issued an Order, 
vacating that portion of the August 2000 Board decision that 
addressed an earlier effective date and remanding the case to 
the Board for readjudication.

Additionally, after additional development by the RO, the 
issue of an increased rating for a back disability is ready 
for further Board consideration.  

In November 2001, the veteran's represented submitted a 
written brief presentation wherein it was alleged that an 
unadjudicated informal claim for entitlement to a total 
disability rating due to individual unemployability resulting 
from service connected disability (TDIU) had been filed.  
This matter is referred to the RO for further action, if 
appropriate.  


FINDINGS OF FACT

1.  Service connection for low back strain was denied by 
means of a May 1978 rating action.

2.  The evidence does not show that the veteran filed a 
notice of disagreement with the May 1978 rating action.  

3.  The veteran submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension, seeking compensation 
for a back disability which was received by VA on April 25, 
1996.

4.  There is no evidence of record which demonstrates that 
any claim to reopen a previously disallowed claim of service 
connection for a back disability was received by VA prior to 
April 25, 1996.

5.  The severity of the veteran's service connected low back 
disability is consistent with pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

6.  The evidence does not show, nor does the veteran contend, 
that his present low back disability is manifested by a 
fractured vertebra.

7.  Ankylosis of the spine is not presently shown.

8.  A January 22, 1998 private examination report shows that 
the veteran's surgical scar of the back was "rather tender to 
palpation."  


CONCLUSIONS OF LAW

1.  The May 1978 rating decision, wherein service connection 
for a back disability was denied, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. §§  3.104, 
20.201, 20.302, 20.1103 (2001).

2.  The criteria for entitlement to an effective date of 
April 25, 1996, for the establishment of entitlement to 
service connection for a back disability are met.  38 
U.S.C.A. §§ 1110, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400 (2001).

3. The criteria for an increased disability rating of 60 
percent, but no greater, are met for the veteran's back 
disability.  38 U.S.C.A. §§ 1155, 5100-5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 4.72, 
Diagnostic Codes 5286, 5289, 5293 (2001).

4.  The criteria for a 10 percent disability rating, but no 
greater, for a surgical scar of the low back are met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 
4, §§ 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Codes 7803, 7804 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted by the Court in its April 2001 Order, VA must 
consider the impact of the Veterans Claims Assistance Act of 
2000 (VCAA) and VA implementing regulations on the veteran's 
claims.  38 U.S.C.A. §§ 5100-5107 (West Supp. 2001); 66 Fed 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended as 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
See also, McQueen v. Principi, No. 96-403 (U.S. Vet. App. 
Mar. 13, 2001) (per curiam).  The law provides that VA has a 
duty to assist veterans and other claimants in developing 
their claims for VA benefits.  The Board notes that the 
veteran's application for the benefit at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA and private treatment records.  38 U.S.C.A. § 5103A; 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(2)).  Reports of VA outpatient 
treatment and examination have been associated with the 
claims folder.  In addition, private medical records have 
been associated with the claims folder.  As VA has secured 
all medical records that the veteran has identified as 
pertinent to his claim, VA's duty to assist the claimant in 
this regard is satisfied.  See 38 U.S.C.A. § 5103A.  

In claims for VA disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines that it is 
necessary to decide the claim.  66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
In the present case, the evidence presently associated with 
the claims folder is sufficient to decide the veteran's 
claims for an earlier effective date for service connection.  
A new medical examination would not be probative to this 
question as it would only show the present severity of the 
veteran's back disability.  With regard to the veteran's 
claim for an increased rating, he was afforded VA 
examinations in April 1998.  Reports of these examinations 
and subsequent private outpatient treatment records are 
associated with the claims folder.  The Board finds that this 
evidence is sufficient to decide his claim for an increased 
rating.

The veteran has been advised of the evidence that would be 
necessary for him to substantiate his claims, by means of the 
various developmental letters from the RO, as well as a 
statement of the case and supplemental statements of the case 
that have been issued during the appellate process.  See 38 
U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  Additionally, 
the veteran has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information she can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Earlier Effective Date Claim

The veteran contends that the criteria for entitlement to an 
effective date earlier than April 29, 1996, for the 
establishment of service connection for a back disability are 
met.  In particular, he contends that a May 1978 rating 
action remains open and that an effective date from the day 
following his separation from active duty is warranted.  
After a review of the record, the Board finds that the 
veteran's contentions are supported by the evidence to the 
extent that an earlier effective date of April 25, 1996, is 
warranted for the establishment of entitlement to service 
connection for a back disability.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later. 38 C.F.R. § 3.400 (2001).

For disability compensation based on direct service 
connection the effective date shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise the effective date shall be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2001).

Where new and material evidence is received within the appeal 
period or prior to an appellate decision, the effective date 
will be as though the former decision had not been rendered.  
Where new and material evidence is received after a final 
disallowance, the effective date shall be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(q) (2001).

In this case, the veteran's claims folder was lost and a 
rebuilt claims folder was established containing evidence 
submitted by the veteran subsequent to June 5, 1996.  
Subsequently discovered evidence includes a VA Form 21-526, 
Veteran's Application for Compensation or Pension, which was 
received by VA on April 25, 1996. 

The veteran argues that he originally filed a claim shortly 
after separating from service in June 1977 which resulted in 
a denial of service connection by rating action dated in May 
1978.  He contends that he was never given notice of this 
denial and that his prior claim is not final.  Therefore, he 
believes that the claim which originally resulted in that 
rating decision should be his original claim and should be 
used to establish his effective date.  He feels that as that 
purported claim was submitted within one year following his 
separation from service, service connection should be 
established the day following his separation from service.  
In support of his assertions, the veteran produces a form 
possibly from a VA Outpatient Clinic (VAOPC) which recites 
that service connection for low back strain had been denied 
by means of a May 23, 1978, rating decision.  However, 
neither that rating decision nor any related correspondence 
is not of record.

The veteran's claim of entitlement to service connection for 
a back disability was before the Board in January 1998.  At 
that time, the veteran had perfected an appeal on the issue 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  The RO had relied upon the note referencing 
a May 1978 denial in finding that the veteran's claim had 
been previously denied.  The veteran later established 
entitlement to service connection for a back disability by 
means of a June 1998 rating decision which assigned the 
disability a 40 percent rating and assigned an effective date 
of April 29, 1996, for the grant. That effective date is the 
subject of this appeal.

As an initial matter, the Board will address the question as 
to whether there had been a prior disallowance of the 
veteran's claim for service connection in May 1978.  While it 
is unfortunate that a copy of the 1978 rating action is not 
presently associated with the claims folder, the record 
contains a notation apparently generated by a VAOPC on a VA 
Form VA Form 10-10, Application for Medical Benefits, that 
references a May 23, 1978 rating action that denied service 
connection for low back strain.  Additionally, on his April 
1996 application for compensation, the veteran indicated that 
he had previously applied for VA disability compensation or 
pension.  Prior to April 1996, the only evidence of a 
decision on a claim for VA benefits is the alleged May 1978 
rating action.  Therefore, the Board finds that the veteran's 
contentions with respect to the existence of a May 23, 1978 
rating action denying service connection for low back strain 
are plausible and supported by the evidence. 

Having found that a rating action was rendered in May 1978, 
the next question to be addressed is whether the veteran 
received notice of the decision.  The Board notes, in this 
regard, that there is a presumption of regularity that the 
copy of a VA decision was mailed by the Secretary to the last 
known address of the veteran and the veteran's 
representative, if any, on the date that the decision was 
issued.  Tellex v. Principi, No. 98-1886 (U.S. Vet. App. 
Sept. 26, 2001); see also, Woods v. Gober, 14 Vet.App. 214, 
220 (2000).  Although, the veteran contends that he was not 
provided with notice of this adverse decision or his 
appellate and procedural rights, a statement that a decision 
was not received is insufficient to rebut the presumption of 
regularity.  See YT v. Brown, 9 Vet.App. 195, 199 (1996).  
The veteran has otherwise presented no additional evidence of 
nonreceipt of notice.  "Evidence of nonreceipt . . . standing 
alone, is not the type of clear evidence to the contrary 
which would be sufficient to rebut the presumption of 
regularity."  See Warfield v. Gober, 10 Vet. App. 483, 486 
(1997) (assertions of claimant that she never received 
application for benefits, and that a copy of the cover letter 
was missing from the file, did not constitute "clear evidence 
to the contrary" necessary to rebut the presumption of 
administrative regularity).  Accordingly, the Board concludes 
that the presumption of regularity has not been rebutted and 
that the veteran received notice of the May 1978 rating 
action.

The evidence does not show that the veteran filed a notice of 
disagreement within one year of the May 1978 rating action or 
a reasonable time thereafter.  See 38 C.F.R. §§ 20.201, 
20.302 (2001).  On the contrary, the first evidence of any 
contact whatsoever between the RO and the veteran after this 
rating action occurred in March 1981 when the veteran 
obtained VA outpatient treatment.  As the veteran is presumed 
to have received notice of the May 1978 rating action at the 
time that the decision was rendered and the evidence does not 
show that a notice of disagreement was filed or that an 
appeal was perfected within one year after notification of 
the RO's decision, the May 1978 rating action is final.  
38 C.F.R. §§  3.104, 20.201, 20.302, 20.1103 (2001).

Even assuming, arguendo, that the veteran had not been notice 
of his appellate rights in 1978, although current case law 
requires notice to the appellant of appellate rights, such 
law and regulations were not in effect at the time of the 
1978 RO decision.  On the contrary, under regulations in 
effect at the time of the 1978 decision, such a failure to 
notify the appellant did not extend the applicable period for 
filing an appeal.  See 38 C.F.R. § 19.110 (1978); see also, 
Parham v. West, 13 Vet. App. 59 (1999).  Therefore, even if 
the Board were to determine that no notice of appellate and 
or procedural rights had been furnished to the veteran, his 
failure to timely file a notice of disagreement renders the 
RO's May 1978 determination, denying service connection for a 
low back condition, final.  38 U.S.C.A. §§ 5104, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001).

Having determined that the May 1978 rating action is final, 
the next question to address is whether a claim to reopen the 
previously disallowed claim of entitlement to service 
connection for a back disability was received prior to April 
29, 1996.  The RO originally established the effective date 
of April 29, 1996, based upon a rubber stamp on the VA Form 
21-526 that the veteran submitted to reopen his claim.  
However, closer inspection of that form reveals an earlier 
rubber stamp reflecting a date received of April 25, 1996.  
The Board has examined the record on appeal and finds that 
there was no claim to reopen the previous disallowed claim 
for service connection for a back disability of record prior 
to that claim received on April 25, 1996.  Therefore, the 
Board finds that the proper effective date is the date of 
receipt of the veteran's claim, April 25, 1996.  38 C.F.R. § 
3.400(q) (2001).  Accordingly, the Board finds that the 
criteria for entitlement to an effective date of April 25, 
1996, for the establishment of entitlement to service 
connection for a back disability are met and an effective 
date of April 25, 1996, but not earlier, is granted. 38 
U.S.C.A. §§ 1110, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400 (2001).

II.  Increased Rating Claims

Service connection for degenerative disc disease, L4-5, 
postoperative diskectomy and lumbar fusion, with residual L4-
5 radiculopathy, (hereinafter "back disability"), was 
established by means of a June 1998 rating action as a VA 
physician opined that the veteran's present back disability 
was related to an inservice back injury.  A 40 percent 
disability rating was assigned effective April 29, 1996.  As 
indicated above, the Board has determined that a grant of 
service connection effective April 25, 1996 is supported by 
the evidence.  The veteran perfected a timely appeal on the 
original disability rating assigned for his back disability 
asserting that this disability is more severe than presently 
evaluated. 

The Court recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case (SOC).  Fenderson at 126.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

However, the Board concludes that the veteran was not 
prejudiced by this error in the circumstances of this case.  
The RO's SOC and supplemental statements of the cases (SSOCs) 
provided the veteran with the appropriate applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of an initial disability evaluation for the 
service-connected disability.  The SOC indicated that a 
review of the veteran's rebuilt claims folder had been 
undertaken prior to assignment of the original disability 
rating for the veteran's back disability.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  The RO, in effect, considered whether the facts 
showed that the veteran was entitled to a higher disability 
rating for this condition for any period of time since his 
original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  He has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   In the particular circumstances of this case, 
the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
to his service-connected back disability.  Any error to the 
veteran by the RO's phrasing of the issue on appeal in the 
SOC was not prejudicial to him.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2001).  For a claim where the veteran has disagreed with 
the original rating assigned for a service-connected 
disability, it is necessary to determine whether he has at 
any time since his original claim met the requirements for a 
higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§  4.2, 4.3 (2001).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (2001). 

The veteran's current low back disability is presently 
evaluated under Diagnostic Code 5293.  Under these criteria, 
a 40 percent disability rating contemplates severe 
intervertebral disc syndrome with recurring attacks 
manifested by intermittent relief.  A 60 percent disability 
rating is appropriate with pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.72 (2001).

Post service medical records show that the veteran initially 
sought VA treatment for low back pain in November 1977.  He 
indicated that he hurt his back in the Navy six months 
previously.  Normal range of motion was noted with no 
tenderness.  An assessment of questionable low back strain is 
indicated.  

Private medical records show that the veteran sought 
chiropractic treatment for lower back pain in 1982.  A 
possibility of herniated disc was noted.  Similarly, VA 
treatment records show complaints of back pain with x-ray 
evidence of degenerative disc disease with herniated disc at 
L4-5 in 1988.  

In January 1994, the veteran sustained an on the job injury 
while working for a petroleum contractor.  While walking 
along a rig he twisted his ankle causing him to stumble and 
he caught himself on some stairs.  Several hours later, he 
began to experience significant back pain.  X-ray evidence 
showed degenerative L4-5 with retrolisthesis and evidence of 
stenosis.  Diagnosis was acute post traumatic back pain 
superimposed on lumbar spondylosis, instability, L4-5.  He 
subsequently underwent disc surgery in February 1995 and 
lumbar fusion surgery in January 1996.

In October 1996, the veteran was afforded a VA diseases of 
the spine examination.  At the time of the examination, he 
was in receipt of disability benefits from the Social 
Security Administration.  The examination report indicates 
that prior use of a lumbosacral corset, prior physical 
therapy, and prior use of TENS units were apparently 
ineffective.  He slept on a hard mattress, but did not use 
crutches or a cane.  He was taken Advil daily as needed.  The 
veteran reported that his condition had been much improved 
since his back surgeries in 1995 and 1996.  However, he 
complained of chronic low back pain that was aggravated with 
bending, stooping, squatting, coughing, sneezing and 
standing.  Additionally, ambulation in excess of 20-30 
minutes as well as sitting in excess of 20 minutes resulted 
in pain.  He reported stiffness in his lower back due to 
prior lumbar fusion.  No typical sciatica was present and he 
denied any significant tingling, numbness or motor weakness.  
The examiner noted that the veteran was ambulatory with 
normal gait, balance, and posture without the use of a cane.  
His deep tendon reflexes were 1+ bilaterally.  No 
pathological reflexes were elicited.  Cursory neurological 
examination was within normal limits.  

An October 1996 VA spine examination report shows that 
straight leg rasing was painful bilaterally at 25 degrees.  
The examination report indicates negative postural 
abnormalities and negative fixed deformity with the exception 
of his residuals of surgical lumbar fusion.  Musculature of 
the back was within normal limits.  Range of forward flexion 
was limited to 20 degrees; backward flexion was limited to 0 
degrees; lateral flexion was limited to 10 degrees, 
bilaterally; and bilateral rotation was limited to 15 
degrees, bilaterally.  Tenderness in the lumbosacral spine 
was noted on objective examination.  

A January 1998 private medical report indicates that the 
veteran complained of pain in the low back radiating down 
into his right lower extremity as far as the knee.  He 
indicated that he had graduated from Southeastern Louisiana 
University with a BA.  He walked on his heels and toes 
satisfactorily and all spine motion caused him to complain of 
pain.  The examiner noted that the veteran had a 10 inch scar 
in the midline of the low back that was "rather tender to 
palpation."  X-rays of the lumbosacral spine showed 
instrumentation, interbody screws into the fourth and fifth 
lumbar vertebrae with posterolateral instrumentation.  The 
interspace between the fourth and fifth vertebrae was almost 
non-existent.  The veteran was noted to have considerable 
disability as a result of his back condition which prevented 
him from doing heavy physical work.  However, he could 
probably accomplish part-time work.  

The veteran was afforded a VA brain and spinal cord 
examination in April 1998.  He complained of occasional 
shooting pain along the posterior aspect of his right leg 
extending to the calf and, at times, to the fifth toe.  
Otherwise, he did not have any weakness or sensory loss.  He 
was taking over the counter medication.  The examiner was of 
the opinion that the veteran's condition had stabilized and 
was not likely to progress.  There was no functional 
impairment of peripheral and autonomic systems.  Pertinent 
diagnosis was L4-5 radiculopathy

An April 1998 VA spine examination report shows that the 
veteran felt that he was unable to work due to low back pain.  
He indicated that he missed sleep at times due to the pain.  
He was taking over the counter medication for relief of his 
pain.  The examination report indicates that there were no 
periods of flare-up.  He was not using any crutches, braces, 
canes, etc.  He was unable to sit in one place for more than 
15 minutes and had to change position to get some relief.  
Also, he was unable to sit continuously for only 15 minutes 
and walk only 50 yards.  He was not working and was in 
receipt of disability benefits from the Social Security 
Administration.  Range of motion was recorded to 15 degrees 
of forward flexion; 5 degrees of backward extension; 10 
degrees of bilateral flexion; and 15 degrees of bilateral 
rotation.  Plantar reflexes were normal and sensation of 
touch was normal.  Straight leg raising was limited to 30 
degrees on the left and 20 degrees on the right.  Severe pain 
with straight leg raising test was noted from the initiation 
to the end of the range of motion of the lumbosacral spine.  

A September 1998 private medical report indicates that the 
veteran complained of pain in his low back area and 
difficulty sleeping.  He also claimed of an inability to do 
any type of physical activity, such as bending, stooping or 
lifting without having a lot of pain and difficulty.  Being 
too active caused him to go to bed for a two to three day 
period to rest.  The examiner noted that the veteran was well 
developed, well nourished, and in no acute distress; however, 
he was noted to have a lot of antalgia while moving about the 
examination room.  He walked with a stiff back semi-flexed at 
the hips and knees.  His lumbosacral curve was described as 
completely flat with no lordotic curve at all.  He had a 
well-healed scar in the midline of the back that was well 
healed with no signs of inflammation or cellulitis.  The 
examiner noted that the veteran's lumbar muscles were very 
tight.  While no tenderness to palpation was noted over the 
iliac crest, a lot of tenderness was noted over the posterior 
superior iliac spines and the lumbodorsal fascia intervening.  
The veteran had 30 degree of flexion, but could not extend at 
all.  His right and lateral bending as well as rotation were 
limited to half of normal.  Positive straight leg raise was 
noted at approximately 40 degrees.  

At his June 1999 videoconference hearing, the veteran 
testified that he was taking Lortab for constant throbbing 
pain and continuous muscle spasms in his back.  This pain 
would radiate into his foot.  He was told to avoid lifting 
more than 20 pounds.  He stated that, although his pain is 
constant, after about 50 or 60 yards of walking it starts 
getting worse and more pronounced.  He stated that he could 
walk about six blocks to half a mile before the pain got so 
severe that he had to sit down.  He was able to sit at a desk 
at desk and study or do paperwork for an hour at the most.  
He could drive about 25 miles on the Interstate before having 
to get up and stretch.  He stated that he did not use a back 
brace as he had four Titanium screws in his back holding him 
up.  The veteran's wife testified that he laid in bed a lot.

Outpatient treatment records from the Lafayette Bone and 
Joint Clinic, dated from 1998 to March 2000 show complaints 
of back pain and "popping" in his low back that was audible 
objectively when the veteran went from sitting to standing 
position.  Also, restricted range of motion secondary to back 
spasm was indicted.  Neurologically, he was intact.  He had 
been accepted into the Master's program at USL.  His 
physician felt that this was a worthwhile endeavor and 
recommended that he pursue this opportunity.  

An August 2001 private medical report indicates that the 
veteran had a Master's Degree in Education and could read and 
write very well.  He was attending college to become a 
counselor.  The veteran reported that after sitting two hours 
in class, his back hurts and he can no longer sit.  He 
complained of fatigue in addition to pain.  He walked with a 
fairly normal gait, not favoring either extremity.  He could 
squat to 40 degrees compared to normal of 95 degrees.  He 
could get up on his toes and take a step.  He could also get 
back on his heels.  There was a 7 inch vertical scar from L2 
to the sacrum.  The examiner noted that there was no spasm in 
the paralumbar area.  His lumbar spine was tender.  Range of 
motion was recorded to 30 degrees of flexion (90 degrees was 
noted to be normal); 15 degrees of extension (30 degrees was 
noted to be normal); and 15 degrees of lateral flexion, 
bilaterally (30 degrees was noted to be normal).  Straight 
leg test was negative and the hips had full range of motion 
with no complaints of pain in his back.  X-ray evidence 
showed complete loss of the normal lordotic curve.  Metal 
plates were noted in the lumbar gutter of L4-L5 with an 
almost complete absence of an L4-L5 disc.  It was felt that 
the veteran could work as a counselor when he was finished 
with his training with minimal standing and sitting.  

After a review of the evidence, the Board finds that the 
severity of the veteran's present low back disability is more 
closely represented by a 60 percent rating under Diagnostic 
Code 5293.  The veteran's recent outpatient treatment records 
show that he has continually complained of low back pain.  
There is objective evidence of a neurological component to 
his present disability in that the veteran's L4-5 
radiculopathy that radiates into his right lower extremity.  
Additionally, the evidence shows a lack of significant 
intermittent relief of his back pain.  His treatment has 
consisted of medication, to include Lortab and Celebrex.  The 
veteran's documented medical history shows periods of medical 
treatment with some brief periods of relief followed by an 
increase in the severity of his pain.  In light of the 
persistent complaints of low back pain, the Board finds, as a 
matter of fact, that the veteran presently receives little 
intermittent relief from low back pain. Accordingly, the 
criteria for an increased disability rating of 60 percent are 
met.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Having determined that the criteria for an increased rating 
of 60 percent are met, the Board finds that a schedular 
rating in excess of 60 percent is not warranted for the 
veteran's low back disorder.  Under Diagnostic Code 5285, a 
60 percent disability evaluation is appropriate for residuals 
of a fractured vertebra without cord involvement; or abnormal 
mobility requiring neck brace (jury mast).  However, in the 
present case, the evidence does not show, nor does the 
veteran contend, that his present low back disability is 
manifested by a fractured vertebra.  Accordingly, an 
increased disability rating under these criteria is not 
warranted.

Under Diagnostic Code 5286, a 60 percent disability rating 
contemplates complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent disability rating is 
appropriate for ankylosis of the entire spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  However, while limitation of 
motion has been noted in various outpatient treatment records 
and VA examination, the evidence does not show that the 
veteran presently has ankylosis.  Accordingly, a 100 percent 
disability evaluation under Diagnostic Code 5286 is not 
warranted.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(2001); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
the veteran complains of constant back pain and an inability 
to work, he is presently has a Masters Degree in education 
and is receiving further education to become a counselor.  
The Board must find that any functional impairment resulting 
from the veteran's low back disability is consistent with the 
60 percent rating awarded herein.  

Based on the evidence set forth above, the Board finds that 
the criteria for an increased disability rating of 60 
percent, but no greater, for the veteran's chronic 
degenerative disc disease, L4-5, status post diskectomy and 
lumbar fusion, with low radiculopathy are met.  38 U.S.C.A. 
§§ 1155, 5100-5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 
4, §§ 4.40, 4.45, 4.71a, 4.72, Diagnostic Codes 5286, 5289, 
5293 (2001).

In the present case, the evidence shows that the veteran has 
a residual scar approximately 10 inches long resulting from 
surgical treatment for his service connected back disability.  
The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars which are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
which are noted to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (2001).  

As indicated previously, a January 22, 1998 private 
examination report shows that the veteran's surgical scar was 
"rather tender to palpation."  Thus, the Board finds that a 
separate rating of 10 percent for a residual surgical is 
warranted under Diagnostic Code 7804.  The Board notes that a 
10 percent disability evaluation is the maximum rating 
possible under Diagnostic Code 7804.  Under Diagnostic Code 
7805, a scar may be rated on limitation of function of the 
part of the body affected; however, the evidence does not 
indicate that his scar has resulted in limitation of function 
of any body part.  Accordingly, the criteria for a 10 percent 
rating, but no greater, for a tender and painful surgical 
scar of the back are met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.20, 4.118, 
Diagnostic Codes 7803, 7804 (2001).  

The RO declined referral of the veteran's claim seeking an 
increased rating for his back disability on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b) (2001) when it last 
adjudicated the case by a statement of the case in September 
1998.  The Board agrees as it does not appear from a review 
of the medical evidence that referral for consideration of an 
extraschedular rating for one or both of these disabilities 
is indicated.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, in Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the veteran's back disability and residual scar 
warrant entitlement to extraschedular ratings as it does not 
appear that he has "exceptional or unusual" disabilities. It 
is not shown by the evidence that the veteran has required 
inpatient hospitalization for his back disability since his 
last surgery in 1996.  With respect to employment, a 
physician has noted that the veteran is able to perform part-
time work, had obtained a Master's Degree, and should be able 
to work as a counselor after completing his education.  In 
the absence of any evidence which reflects that his back 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate them, and in light 
of the record which does not show employment handicap due to 
one or more of these disabilities in the post service period, 
marked interference with employment is not shown by a 
longitudinal review of the record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that his residual back 
disabilities are exceptional or unusual such that the regular 
schedular criteria are inadequate to rate them, referral 
under section 3.321(b)(1) for extraschedular consideration 
for either his low back disability or residual scarring is 
not in order.


ORDER

Entitlement to an effective date of April 25, 1996, but not 
earlier, for the establishment of service connection for a 
back disability is granted.

An increased disability rating of 60 percent, but no greater, 
for the veteran's chronic degenerative disc disease, L4-5, 
status post diskectomy and lumbar fusion, with low 
radiculopathy, is granted, subjected to the laws and 
regulations governing the payment of VA benefits.

A 10 percent disability rating, but no greater, for a tender 
and painful surgical scar of the back, is granted, subject to 
the laws and regulations governing the payment of VA 
benefits.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



